Formal sitting - Mid-term address by Jerzy Buzek, President of Parliament
Colleagues, I have a short speech, as I promised you one year ago.
We are at the mid-way point of my Presidency. At the very beginning, I promised that I would inform you of my activities.
As the President of the European Parliament, I represent all of you. Wherever I go, whatever I do, I have always felt the honour and responsibility of acting on behalf of this prestigious Chamber.
But this speech is not about me: this speech is about you and about your activity. It is about all of us, what we have achieved together at the European Parliament in the last 15 months, and what is ahead of us.